J-S26032-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    JOSEPH JOHN MCCLAIN, III                   :   No. 69 MDA 2022

               Appeal from the Order Entered December 20, 2021
       In the Court of Common Pleas of Union County Criminal Division at
                        No(s): CP-60-CR-0000393-2019


BEFORE:      KUNSELMAN, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                       FILED: OCTOBER 3, 2022

        The Commonwealth appeals from the order entered in the Court of

Common Pleas of Union County vacating the restitution provision of Appellee

Joseph John McClain, III’s judgment of sentence. We hold that this appeal

implicates the discretionary aspects of sentence. Because the Commonwealth

did not provide in its brief a statement under Pennsylvania Rule of Appellate

Procedure 2119(f), and because McClain has objected to this omission, we

conclude the Commonwealth has waived its claim. Accordingly, we affirm.

        The relevant facts and procedural history are as follows: On October 26,

2008, McClain sexually assaulted the eighteen-year-old victim, J.H., at a

fraternity party at Bucknell University.       On April 25, 2019, police charged


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S26032-22


McClain with two counts of rape, sexual assault, and three counts of

aggravated indecent assault in connection with the incident.      The parties

reached a plea agreement whereby McClain would plead guilty to simple

assault1 for a sentence of ten days to two years less one day of imprisonment

and to indecent exposure2 for two years of consecutive probation; restitution

and fine would be determined by the trial court.        McClain pled guilty in

accordance with the plea agreement on April 6, 2021.

        The trial court held a sentencing hearing on June 30, 2021. J.H. and

her mother testified extensively about the severe, long-lasting effects of

McClain’s assault. The court imposed the agreed sentence of imprisonment.

Regarding restitution, the court sentenced McClain to pay a total of

$94,871.79 to J.H.

        On August 19, 2021, McClain moved for a restitution hearing; the

sentencing court held a restitution hearing on October 21, 2021.          The

Commonwealth presented the testimony of J.H., who maintained that

McClain’s assault caused her to incur expenses in three categories: medical

expenses of $8,5551.85, therapy expenses of $74,157.67, and lost tuition of

$12,732.27. The Commonwealth entered into evidence numerous pages of

bills and receipts pertaining to J.H.’s claimed expenses.



____________________________________________


1   18 Pa.C.S.A. § 2701(a)(1).

2   18 Pa.C.S.A. § 3127(a).

                                           -2-
J-S26032-22


      After hearing argument and receiving briefs, the sentencing court

entered an order vacating the restitution portion of McClain’s sentence. The

court provided in a footnote:

      The Defendant is responsible for restitution to the victim who
      suffered personal injury directly resulting from the crime pursuant
      to 18 Pa.C.S. § 1106(a)(2). [J.H.] is a victim. The Defendant
      does not dispute that [J.H.] incurred bills and suffered a loss of
      tuition when she withdrew from school. The sole issue, in this
      Court’s view is whether the bills and expenses were “directly”
      caused by the crime. The bills submitted by the Commonwealth
      for therapy were all coded for OCD, a condition for which [J.H.]
      was diagnosed as a child. Likewise, the Commonwealth did not
      sustain its burden of proof that the medical expenses and tuition
      loss were related to the crime. This Court could not find that “but
      for” Mr. McClain’s conduct [J.H.] would have sustained these
      expenses. Commonwealth v. Poplawski, [158 A.3d 671 (Pa.
      Super. 2017)].

Trial Court Order, filed 12/20/21.

      The   Commonwealth        timely    appealed,   and   all   Pa.R.A.P.   1925

requirements have been met.

      On appeal, the Commonwealth sets forth the following issue in its

“Statement of the Questions Presented” (verbatim):

            Did the lower court commit error when it vacated a sentence
      of restitution where the Commonwealth presented unrebutted
      proof that the Appellee’s actions were the direct cause of the
      victim’s injuries to her mental health?

Commonwealth’s Brief at 4.

      Initially, we must determine whether the Commonwealth’s issue

presents a challenge to the legality or discretionary aspects of McClain’s

sentence.



                                         -3-
J-S26032-22



      Our Supreme Court has explained that challenges to a sentencing

court’s restitution order go to the legality of the sentence only when they

concern the court’s authority to order restitution. Commonwealth v. Weir,

239 A.3d 25, 37 (Pa. 2020) (citing Commonwealth v. Barnes, 151 A.3d 121

(Pa. 2016), and In the Interest of M.W., 725 A.2d 729 (Pa. 1999)). This

stems from the mandatory nature of restitution under 18 Pa.C.S.A. § 1106:

      Section 1106(a) is mandatory in its directive and removes any
      discretion from the sentencing court to impose restitution as
      punishment upon conviction of a crime . . . where the victim, if an
      individual, suffered personal injury resulting from the crime[.] 18
      Pa.C.S. § 1106(a)(2). Thus, the failure of a trial court to impose
      restitution where the circumstances described in Section
      1106(a)[(2)] are established results in an illegal sentence.
      Conversely, and as relevant to a defendant’s challenge, if the
      statutory circumstances are not established and the sentencing
      court orders restitution, the challenge to the sentence implicates
      its legality.

Weir, 239 A.3d at 37.

      On the other hand, a restitution challenge implicates the discretionary

aspects of the sentence when it is based on anything other than the sentencing

court’s authority to order restitution, such as the amount of restitution. Id.

at 38 (citing the considerations of 18 Pa.C.S.A. § 1106(c)(2)). See

Commonwealth v. Solomon, 247 A.3d 1163, 1167 (Pa.Super. 2021) (en

banc) (applying Weir and holding claim that amount of restitution ordered as

to value of stolen coins presented challenge to the discretionary aspects of

sentencing). See also Commonwealth v. Eddy, No. 476 MDA 2021, 2022

WL 4232690 (Pa.Super. 2022) (unpublished memorandum) (applying Weir


                                     -4-
J-S26032-22



and holding the appellant’s claim the order of restitution was not based on

sufficient evidence and/or was unreasonable presented discretionary aspects

of sentencing claims); Commonwealth v. Adams, No. 1229 MDA 2021, 2022

WL 2092523 (Pa.Super. 2022) (unpublished memorandum) (applying Weir

and holding that claim restitution was excessive since the amount of the

medical bills was unsupported by the factual evidence linking the medical

treatment received by the victim to the incident presented a challenge to the

discretionary aspects of sentencing).3

       [I]f the challenge is not to the existence of certain authority [to
       impose a sentence] but to the exercise of that authority, then the
       challenge goes to the discretionary aspects of a sentence, not to
       its legality. . . .A mere disagreement with the trial court’s weighing
       of various sentencing considerations . . . is a claim implicating only
       the discretionary aspects of sentencing.

Commonwealth v. Prinkey, 277 A.3d 554, 563–64 (Pa. 2022) (citing Weir).

       As applied here, the Commonwealth insists that its claim attacks the

legality of McClain’s sentence. Commonwealth’s Brief at 2. Specifically, the

Commonwealth asserts “[the sentencing court] ignoring the proof of causation

and simultaneously adding of facts not in evidence resulted in this illegal

sentence. That is to say[,] a sentence without restitution where restitution of

some amount was clearly due.” Id. at 13. We conclude the Commonwealth’s

argument simply does not comport with Weir.
____________________________________________


3 See Pa.R.A.P. 126(b) (unpublished, non-precedential decisions of the
Superior Court filed after May 1, 2019, may be cited for their persuasive
value).


                                           -5-
J-S26032-22



      Here, the sentencing court found the Commonwealth did not meet its

burden of proving that McClain’s crimes caused the medical, mental health,

and tuition expenses at issue, and, therefore, it set the amount of restitution

at zero. The Commonwealth now challenges that court’s consideration of the

evidence presented at the restitution hearing. Such a challenge implicates

the discretionary aspects of sentence. Weir, 239 A.3d at 38.

      It is well-settled that there is no absolute right to appeal the

discretionary aspects of a sentence. See Commonwealth v. Hartle, 894

A.2d 800, 805 (Pa.Super. 2006). Rather, where an appellant challenges the

discretionary aspects of a sentence, the appeal should be considered a petition

for allowance of appeal. See Commonwealth v. W.H.M., 932 A.2d 155, 163

(Pa.Super. 2007).

      As we observed in Commonwealth v. Moury, 992 A.2d 162 (Pa.Super.

2010):
            An appellant challenging the discretionary aspects of his
      sentence must invoke this Court’s jurisdiction by satisfying a four-
      part test:
            We conduct a four-part analysis to determine: (1) whether
      [the] appellant has filed a timely notice of appeal, see Pa.R.A.P.
      902 and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to consider and modify sentence, see
      Pa.R.Crim.P. 720; (3) whether [the] appellant’s brief has a fatal
      defect, Pa.R.A.P. 2119(f); and (4) whether there is a substantial
      question that the sentence appealed from is not appropriate under
      the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Id. at 170 (citation and brackets omitted).




                                     -6-
J-S26032-22


      Relevantly, we are mindful that a failure to include the Pa.R.A.P. 2119(f)

statement does not automatically waive an appellant’s discretionary aspects

of sentencing argument. See Commonwealth v. Roser, 914 A.2d 447, 457

(Pa.Super. 2006). However, we are precluded from reaching the merits of the

claim when the appellee lodges an objection to the omission of the statement.

Id.

      In the case sub judice, the Commonwealth failed to include a Pa.R.A.P.

2119(f) statement in its brief, and McClain has specifically objected to the

omission. Accordingly, we conclude the Commonwealth waived its sentencing

issue, and, therefore, we are precluded from reviewing the merits thereof. As

such, we affirm.

      Affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/03/2022




                                     -7-